 In the Matter of LIMA HAMILTON CORPORATION, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS Of, AMERICA, LOCAL 106, CIO, PETITIONERCase No. 8-UA.-1751.Decided December 7,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Carroll Mar-tin, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.The Petitioner is the exclusive bargaining representative of theemployees in the appropriate miit.The Petitioner alleges, and we find, that more than 30 percent of theemployees in the unit represented by the Petitioner desire to authorizethe Petitioner to make an agreement with the Employer requiringmembership in the Petitioner as a. condition of employment in suchunit.As the Employer currently recognizes the Petitioner, no questionaffecting commerce exists concerning the representation of employeesof the Employer in the unit sought by the Petitioner.We find that the requirements for a union-shop authorization elec-tion, set forth in Section 9 (e) (1) of the Act, have been met.4.We find, substantially in accord with the stipulation of the par-ties, that all production and maintenance employees of the LimaWorks of the Employer, including all employees in the schedule de-partment, shop timekeepers and shop time clerks under the super-vision of the accounting department, employees in the blueprint room,and locomotive messengers, but excluding all other employeesemployed in the main office building, engineers and drafting employeesemployed in the various departmental offices, storeroom and shipping87 NLRB No. 65.455 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice clerks, employment clerks, tool draftsmen, clerks in the mainte-nance engineer's office and tool supervisor's office, all employees em-ployed in the branch offices, traveling representatives of the Employer,.salesmen, servicemen, and material tracers, chief engineers in thepower plants, hospital and first-aid employees, garage attendants,.chemists and laboratory employees, patternmakers, guards, profes-sional employees, and supervisors as defined in the Act, constitute-a unit appropriate for the purposes of Section 9 (e) (1) of the Act.5.The parties disagree as to the voting eligibility of certain laid--off employees.The Employer contends that they should be foundeligible to vote.The Petitioner, on the other hand, urges.that they be.found ineligible.The Employer manufactures steam and Diesel locomotives and-related equipment at its plant in Lima, Ohio.Because of economicconditions, the Employer's pay roll has gradually declined from ap-proximately 2,672 employees on December 1, 1948, to approximately-875 employees on August 1, 1949, during which period the number oflay-offs, including sick employees and those on leave, increased from-170 to 1,797 employees.,Under the terms of a recently expired con-tract, all laid-off employees are carried indefinitely on a seniority listmaintained by the Employer.However, their recall is subject to, and-contingent upon, an improvement in business conditions and futureorders, the extent of which the Employer was unable to estimate at thetime of the hearing.The Employer asserts that all individuals on the seniority list areentitled to vote, as employees who have been temporarily laid off. Insupport of its position, the Employer, relying upon the fact that these-employees were deemed eligible to vote in the earlier representationproceeding,2 contends that for this reason also they should be foundeligible to vote in any election directed in the present "UA'rproceeding.We find insufficient merit in the Employer's contention. The fact.that the names of the employees in question appear on the senioritylist as employees temporarily laid off is not controlling.Nor is thefact that these employees were by agreement of the parties includedamong those eligible to vote at the election in the "RC" proceedinginMay, determinative of their voting eligibility in this proceeding .3The parties stipulated an additional SO employees would be laid off on August 31, 1949.=The Petitioner was certified as the bargaining representative for the Employer's produc-tion and maintenance employees as the result of a consent election, conducted and wonby it on May 17, 1949. At the conference preceding the election, the parties stipulatedthat all employees on the Employer's seniority list would be eligible to vote.0The Board has held that there is no requirement that all employees in a bargainingunit be eligible to vote in a subsequent "UA" election.Tree Fruits Labor Relations Com-mittee,83NLRB 93. LIMA HAMILTON CORPORATION457The pertinent issue in determining eligibility is whether such em-ployees now have a reasonable expectancy of reemployment with theEmployer in the near future 4Under all the circumstances, it wouldappear that the prospect of any recall of laid-off employees in theimmediate future is speculative in character.We are, therefore, of the opinion that the employees in question asa group have no reasonable expectancy of reemployment, and that theirlay-offs for eligibility purposes must be deemed permanent.5Accord-ingly, we find them ineligible to participate in the election hereinafterdirected.DIRECTION OF ELECTIONPursuant to Section 9 (e) (1) of the National Labor Relations Act,an election by secret ballot shall be conducted as early as possible,but not later than 30 days from the date of this Direction, under thedirection and supervision of the Regional Director for the Region inwhich this case was heard, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations, among. theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to authorize International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, Local 106, CIO, to make an agreement with Lima HamiltonCorporation requiring membership in the aforesaid labor organizationas a condition of employment in such unit.MEMBERMURDOCK took no part in the consideration of the aboveDecisionand Directionof Election.U.S.RubberCompany (Milan Plant, Footwear Division),86 NLRB 338.6Waterman Steamship Corporation, Repair Division,78 NLRB 20;Martin J. Barry, Inc.,83 NLRB 1146;F. C. Mason Company,86 NLRB 71;U. S. Rubber Company (MilanPlant, FootwearDivision),supra.